—Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 9, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a prison work release program.
Petitioner challenges respondent’s denial of his request for permission to participate in a temporary release program from prison. Our review of the record reveals, however, that petitioner has not established that respondent’s denial violated any laws or deprived petitioner of any constitutional *813right. Moreover, in light of the serious and violent nature of petitioner’s criminal history, we cannot conclude that denial of his request was irrational. While petitioner may be eligible for temporary release consideration, he is not conclusively entitled to it. Petitioner’s remaining contentions, including his claim that respondent violated applicable statutory and regulatory requirements, have been examined and found to be without merit.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.